DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 - 9, filed 12/15/2021, with respect to the claims have been fully considered and are persuasive.  The claim objection and claim rejections set forth in the previous Office Action have all been withdrawn. 

Allowable Subject Matter
Claims 1 - 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art does not teach or reasonably suggest the detailed combination of features required by independent claim 1. For example, Choi et al. (US 2017/0340393, of record from IDS filed 8/4/2021) disclose predicting coronary plaque vulnerability from patient-specific anatomic image data. Choi et al. teach, in [0045], extracting image features from CT images ([0027]) by computing coronary and plaque characteristics and by computing anatomical characteristics. The computed coronary and plaque characteristics include plaque burden (thickness, area, volume, etc.), lumen narrowing, minimum lumen diameter, minimum lumen area, percentage 
However, Choi et al. are not specific to the quantified plaque parameters comprising “a ratio or function of volume or surface area, heterogeneity index, geometry, and radiodensity” of one or more regions of plaque in the medical image. Further, Choi et al. are not specific to quantifying coronary stenosis “based at least in part on the one or more vascular morphology parameters and the one or more quantified plaque parameters.” 
Moreover, neither Choi et al. nor any other prior art of record reasonably suggest generating “a weighted measure of the determined one or more vascular morphology parameters, one or more quantified plaque parameters, and quantified coronary stenosis” and generating “a risk assessment of coronary disease of the subject based at least in part on the generated weighted measure” as required by independent claim 1.  
Regarding claims 2 - 25, claims 2 - 25 are dependent upon claim 1, and are therefore allowable by virtue of dependency.

Regarding claim 26, the prior art does not teach or reasonably suggest the detailed combination of features required by independent claim 26. For example, Choi et al. (US 2017/0340393, of record from IDS filed 8/4/2021) disclose predicting coronary plaque vulnerability from patient-specific anatomic image data. Choi et al. teach, in [0045], extracting image features from CT images ([0027]) by computing coronary and 
However, Choi et al. are not specific to the quantified plaque parameters comprising “a ratio or function of volume or surface area, heterogeneity index, geometry, and radiodensity” of one or more regions of plaque in the medical image. Further, Choi et al. are not specific to quantifying coronary stenosis “based at least in part on the one or more vascular morphology parameters and the one or more quantified plaque parameters.” In addition, Choi et al. fail to teach determining “a presence or risk of ischemia based at least in part on the one or more vascular morphology parameters and one or more quantified plaque parameters.” 
Moreover, neither Choi et al. nor any other prior art of record reasonably suggest generating “a weighted measure of the determined one or more vascular morphology parameters, one or more quantified plaque parameters, quantified coronary stenosis, and presence or risk of ischemia” and generating “a risk assessment of coronary disease of the subject based at least in part on the generated weighted measure” as required by independent claim 26.  
Regarding claims 27 - 30, claims 27 - 30 are dependent upon claim 26, and are therefore allowable by virtue of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.